Citation Nr: 1812215	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-50 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for orthopedic manifestations of a right ankle injury with paralysis of the superficial peroneal nerve.

2.  Entitlement to a separate compensable rating for neurologic manifestations of service-connected right ankle disability.

3.  Entitlement to an extraschedular rating for orthopedic manifestations of right ankle disability.

4.  Entitlement to service connection for bilateral foot disability, to include stress fractures, Achilles tendonitis, metatarsalgia due to degenerative joint disease of the first metatarsophalangeal joints and heel spurs, to include as secondary to service-connected right ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for a dental disability for compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1974.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), presiding in Washington, D.C.  A transcript of that hearing has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 20 percent for orthopedic manifestations of residuals of a right ankle injury with paralysis of the superficial peroneal nerve, which the Board denied in its April 2016 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  The parties (the Veteran and Secretary of VA) filed a Joint Motion for Partial Remand with the Court, and in February 2017, the Court granted the motion.  

In its most recent June 2017 Remand, the Board recognized that the February 2017 Joint Motion found it erred by not considering entitlement to special monthly compensation (SMC), based on loss of use of her right foot, in its adjudication of the Veteran's claim for increased compensation.  Specifically, the Joint Motion stipulated that the Board neither cited the SMC provisions nor discussed whether the Veteran was entitled to such a benefit under 38 C.F.R. § 3.350, and found that a new medical opinion was warranted to address the functionality of the Veteran's right ankle over the entire appeal period.  In addition, the Joint Motion found that the Board erred in failing to acknowledge that the Veteran's disability rating under Diagnostic Code 8522, which was in place for longer than 20 years, was entitled to protected status.  Consistent with the findings of the Joint Remand, the Board's June 2017 Remand remanded the issue to provide the Veteran with an additional VA examination to ascertain the severity of her service-connected right ankle disability over the entire appeal period.  

In addition, the Board's June 2017 Remand recognized that its April 2016 decision also addressed the issues of entitlement to a separate compensable rating for neurologic manifestations of the right ankle disability; entitlement to an extraschedular rating for orthopedic manifestations of right ankle disability; entitlement to service connection for bilateral foot disability, to include stress fractures, Achilles tendonitis, metatarsalgia due to degenerative joint disease of the first metatarsophalangeal joints and heel spurs, to include as secondary to a service-connected right ankle disability; entitlement to a TDIU; and entitlement to service connection for a dental disability for compensation purposes.  These issues were remanded at that time for additional development.  However, as review of the claims file revealed that this requested development has not been completed, the June 2017 Remand again remanded these issues to ensure substantial compliance with its April 2016 instructions.  

A review of the claims file reveals that a VA examination request was submitted on August 17, 2017.  In correspondence dated on August 18, 2017, the RO notified the Veteran that it asked the VA medical facility nearest her, or a suitable VA contractor, to schedule her for an examination in connection with her claim, and that this facility would notify her of the date, time, and place of the examination.  The next relevant documente is a Report of General Information dated October 2, 2017, in which the Appeals Management Office contacted Quality, Timeliness, Customer (QTC) service for the status of the Veteran's examination, at which time QTC indicated that it had been unable to reach the Veteran by mail or by telephone.  The Centralized Administrative Accounting Transactions System (CAATS) indicated that on October 4, 2017, the QTC service returned the file to VA after several unsuccessful attempts to contact the Veteran, to include "a new phone number received from the VA."  On December 7, 2017, the VA Appeals Resource Center issued a supplemental statement of the case which denied all of the Veteran's claims on appeal based on the failure of the Veteran to respond to requests to schedule examinations.  Significantly, although the December 2017 supplemental statement of the case indicated that, "No return mail has been received as undeliverable," copies of the actual correspondence sent by QTC services notifying the Veteran of the date, time, and place of her scheduled examination (or notifying her to schedule an examination with OTC services) have not been associated with the record.

In correspondence dated December 28, 2017,  the Veteran indicated that her mailing address and telephone number had not changed for over 10 years, and that she received no missed messages or calls with respect to her VA examinations.  Furthermore, the Veteran vehemently emphasized that she had not ever missed any prior appointment with respect to her claims.  

In light of the Veteran's insistence that she never received any notification regarding her VA examination, combined with her history of successfully attending such appointments in the past, and the record's lack of correspondence sent by QTC services notifying the Veteran of the examination, the Board finds that these examinations should be rescheduled, with a notice letter mailed to her at her correct address and documented in the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice as to the information and evidence necessary to substantiate the claim for service connection for a dental disability for compensation purposes, to include notice of the types of dental and oral conditions for which such benefits may be awarded under 38 C.F.R. § 4.150 (2017).  This notice must be mailed to the Veteran at her Glenrock, Wyoming, address of record, or any other updated address of record provided by the Veteran.  A copy of the mailed notice must be associated with the claims file.  

2.  Thereafter, provide the Veteran with a VA examination to assess the severity of his service-connected orthopedic manifestations of residuals of a right ankle injury with paralysis of the superficial peroneal nerve.  Prior written notice must be provided to the Veteran informing her of the date, time, and location of her scheduled examination.  The prior written notice should be mailed to the Veteran at her Glenrock, Wyoming, address of record, or any other updated address of record provided by the Veteran.  A copy of the mailed examination notice must be associated with the claims file.  

The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should describe the Veteran's disabilities in accordance with VA rating criteria.  

All opinions should be accompanied by a complete rationale.

In addition, the examiner must specifically discuss the May 2014 VA examination report, which indicated that functionality of the Veteran's right ankle was so diminished that amputation with prosthesis would serve her equally as well, as well as the May 2015 VA examination report, which indicated that the functionality of her right ankle was not so diminished that she would equally benefit from amputation and prosthesis.  The VA examiner is asked to resolve the discrepancy between the May 2014 and May 2015 VA examination reports regarding the functionality of the Veteran's right ankle.

3.  Also, schedule the Veteran for a VA neurological examination by an individual with appropriate expertise to ascertain the current severity and neurologic manifestations of her service-connected right ankle disability.  Prior written notice must be provided to the Veteran informing her of the date, time, and location of her scheduled examination.  The prior written notice should be mailed to the Veteran at her Glenrock, Wyoming, address of record, or any other updated address of record provided by the Veteran.  A copy of the mailed examination notice must be associated with the claims file.  

The claims file, along with a full copy of this remand, must be made available to the examiner for a review of the Veteran's pertinent medical history.

All necessary diagnostic testing and studies deemed necessary by the examiner to make this determination should be undertaken.

The examiner should (1) first, specifically identify the exact nerves that are affected by service-connected right ankle disability and (2) then, describe the severity (whether the involvement is only sensory, or if it is characterized by loss of reflexes, muscle atrophy, sensory disturbances, constant pain, etc.) of any associated neurological impairment, including whether there is what amounts to complete versus incomplete paralysis; and whether it is mild, moderate, moderately severe, or severe. 

In rendering the opinions, the examiner should reconcile any conflicting medical evidence of record.  A complete rationale should accompany all opinions provided.

4.  Refer the issue of entitlement to an extraschedular rating for orthopedic manifestations of right ankle disability to the Under Secretary for Benefits or the Director of Compensation Service.  

5.  Thereafter, readjudicate the issue of entitlement to an increased rating for orthopedic manifestations of right ankle disability, to include entitlement to an extraschedular rating, as well as the issue of entitlement to a separate compensable rating for neurologic manifestations of the right ankle disability, entitlement to service connection for bilateral foot disability and entitlement to service connection for dental disability, taking into consideration a newly acquired evidence..  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and provide an adequate opportunity to respond.

5.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical practitioner to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on her employability.  Prior written notice must be provided to the Veteran informing her of the date, time, and location of her scheduled examination.  The prior written notice should be mailed to the Veteran at her Glenrock, Wyoming, address of record, or any other updated address of record provided by the Veteran.  A copy of the mailed examination notice must be associated with the claims file.  

A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner.

Based on a review of the claims file, and clinical examination findings, the examiner must describe the functional impact of the Veteran's service-connected disabilities, considered in combination, on occupational activities, to include his ability to maintain substantially gainful employment.  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  When offering this opinion, the examiner should not consider the effects of age or any nonservice-connected disabilities.

7.  After completing the above, readjudicate the remaining issue of entitlement to a TDIU.  In doing so, if the RO finds that the Veteran is unemployable, but that her combined rating does not meet the criteria of 38 C.F.R. § 4.16(a) for any period under consideration, refer the Veteran's TDIU claim to the Director of Compensation Service for consideration of assignment of an extraschedular rating for that period.  If the benefit sought remains denied, issue a supplemental statement of the case and afford the appropriate period for response.  Thereafter, return the matter to the Board for appellate consideration, unless otherwise indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


